   Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 1 of 9 PageID #:114




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

MARCELINO CENTENO,                      )
                                        )
           Plaintiff,                   )
                                        )         No. 17 C 5233
     v.                                 )
                                        )         Judge Sara L. Ellis
LVNV FUNDING, LLC and RESURGENT         )
CAPITAL SERVICES, L.P.,                 )
                                        )
          Defendants.                   )
JEANETTE AKINS,                         )
                                        )
           Plaintiff,                   )
                                        )         No. 17 C 5693
     v.                                 )
                                        )         Judge Sara L. Ellis
LVNV FUNDING, LLC and RESURGENT         )
CAPITAL SERVICES, L.P.,                 )
                                        )
         Defendants.                    )
LAURA LEMKE,                            )
                                        )
           Plaintiff,                   )
                                        )         No. 17 C 5897
     v.                                 )
                                        )         Judge Sara L. Ellis
LVNV FUNDING, LLC and RESURGENT         )
CAPITAL SERVICES, L.P.,                 )
                                        )
          Defendants.                   )
CORDELL JOHNSON,                        )
                                        )
           Plaintiff,                   )
                                        )         No. 17 C 6098
     v.                                 )
                                        )         Judge Sara L. Ellis
LVNV FUNDING, LLC,                      )
                                        )
           Defendant.                   )

                             OPINION AND ORDER
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 2 of 9 PageID #:115




        Counsel for Plaintiffs Marcelino Centeno, Jeannette Akins, Laura Lemke, and Cordell

Johnson sent letters to Defendant LVNV Funding, LLC (“LVNV”), which owns Plaintiffs’ debt,

indicating, among other things, that “the debt reported on the credit report is not accurate.” After

LVNV did not report their debt as disputed despite this notice, Plaintiffs filed individual lawsuits

against LVNV and, in all cases except Johnson’s, Defendant Resurgent Capital Services, L.P.

(“Resurgent”), which are all now pending before this Court as related actions. Plaintiffs claim

that Defendants violated § 1692e(8) of the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692e(8), which prohibits the failure to communicate that a disputed debt is disputed. 1

The Court denied Defendants’ motion for summary judgment, concluding that Defendants

violated § 1692e(8) because Plaintiffs’ letters conveyed a dispute about their debt and

Defendants failed to communicate that their debt was disputed. Doc. 113. But because

Defendants only moved for summary judgment on one element of Plaintiffs’ FDCPA claims, the

Court did not address the remaining elements or any potential defenses. Id. at 8. Plaintiffs have

now moved for summary judgment as to the remaining elements and Defendants’ affirmative

defenses. Defendants concede that Plaintiffs have established all the elements of their FDCPA

claims but argue that Plaintiffs do not have standing and any violation was not material. Because

Seventh Circuit precedent forecloses Defendants’ arguments, the Court grants Plaintiffs’ motion,

with the only issue remaining in this case the amount of statutory damages to which Plaintiffs are

entitled.




1
 Plaintiffs have withdrawn their assertion of actual damages and only seek statutory damages for the
alleged FDCPA violations. See Doc. 93 ¶ 74.
                                                   2
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 3 of 9 PageID #:116




                                           BACKGROUND 2

        Centeno, Akins, and Lemke had Credit One credit card accounts. Johnson had an HSBC

credit card account. Plaintiffs incurred debt for goods and services used for personal purposes on

these accounts. They all defaulted on their accounts. Thereafter, LVNV, a collection agency

licensed by the State of Illinois, acquired Plaintiffs’ debt. It assigned Centeno’s, Akins’, and

Lemke’s debt to Resurgent, also an Illinois-licensed collection agency, for collection.

        LVNV derives its revenue from the collection of the debts it owns. Resurgent acts as a

master servicing agent for LVNV and has a limited power of attorney on LVNV’s behalf for this

purpose. Resurgent uses the mails and telephone to collect consumer debts originally owed to

others. LVNV reports credit information for accounts it owns to credit reporting agencies,

including Experian, Equifax, and TransUnion.

        In 2017, counsel for Plaintiffs drafted and faxed letters on behalf of each Plaintiff to

LVNV. Those letters stated, in relevant part:

                The above referenced client is represented by our firm regarding
                all matters in connection with the above referenced debt. Please
                direct any future communication regarding the account to our
                office. This client regrets not being able to pay, however, at this
                time they are insolvent, as their monthly expenses exceed the
                amount of income they receive, and the debt reported on their
                credit report is not accurate. If their circumstances change, we will
                be in touch.

Doc. 180-2 ¶ 22.

        After receiving the letters, LVNV communicated credit information regarding Plaintiffs’

alleged debt to consumer reporting agencies. Resurgent and LVNV did not update credit reports

to indicate a dispute for any of the Plaintiffs. Each Plaintiff acknowledges that he or she owes

2
  The Court derives the facts in this section from the Joint Statement of Undisputed Material Facts filed in
connection with Plaintiffs’ motion for summary judgment. Doc. 180-2. The Court also considers the
facts Defendants present in their response to Plaintiffs’ motion. The Court takes all facts in the light most
favorable to Defendants, the non-movants.
                                                      3
    Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 4 of 9 PageID #:117




the debt at issue and would pay the debt if circumstances allowed. None of them filed a dispute

regarding the debt with the credit card issuers. Plaintiffs cannot identify whether the failure to

report their debt as disputed impacted their credit scores or affected their ability to obtain credit.

                                       LEGAL STANDARD

       Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

To determine whether a genuine issue of fact exists, the Court must pierce the pleadings and

assess the proof as presented in depositions, answers to interrogatories, admissions, and

affidavits that are part of the record. Fed. R. Civ. P. 56 & advisory committee’s notes. The party

seeking summary judgment bears the initial burden of proving that no genuine issue of material

fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In response, the non-moving

party cannot rest on mere pleadings alone but must use the evidentiary tools listed above to

identify specific material facts that demonstrate a genuine issue for trial. Id. at 324; Insolia v.

Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). Although a bare contention that an issue

of fact exists is insufficient to create a factual dispute, Bellaver v. Quanex Corp., 200 F.3d 485,

492 (7th Cir. 2000), the Court must construe all facts in a light most favorable to the non-moving

party and draw all reasonable inferences in that party’s favor. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255 (1986).

                                             ANALYSIS

       To establish a claim under the FDCPA, Plaintiffs must prove that (1) Defendants qualify

as “debt collectors” as defined in § 1692a(6), (2) Defendants took the actions of which Plaintiffs

complain “in connection with the collection of any debt,” and (3) the actions violated one of the

FDCPA’s substantive provisions. Gburek v. Litton Loan Servicing LP, 614 F.3d 380, 384 (7th



                                                   4
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 5 of 9 PageID #:118




Cir. 2010) (citation omitted) (internal quotation marks omitted). The Court has already

concluded that Plaintiffs have established a violation of § 1692e(8), which prohibits

“[c]ommunicating or threatening to communicate to any person credit information which is

known or which should be known to be false, including the failure to communicate that a

disputed debt is disputed.” 3 15 U.S.C. § 1692e(8); see Doc. 113 at 5–8; Doc. 138 at 2–3.

Defendants did not respond to Plaintiffs’ arguments regarding the remaining elements of an

FDCPA claim, conceding that they qualify as “debt collectors” as defined in § 1692a(6) and took

the complained-of actions against Plaintiffs in connection with the collection of a consumer debt.

See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010) (“Failure to respond to an

argument . . . results in waiver.”). Defendants also do not contest that LVNV is liable for

Resurgent’s violations of § 1692e(8), acknowledging that Resurgent acts as LVNV’s agent.

        Although Defendants concede that, in light of the Court’s prior ruling, Plaintiffs have

established an FDCPA claim, Defendants argue that the Court should deny Plaintiffs’ motion for

summary judgment because Plaintiffs lack Article III standing or, alternatively, because

Plaintiffs cannot establish the materiality of the violation. 4 The Court first addresses whether

Plaintiffs have standing, an issue that implicates the Court’s subject matter jurisdiction.


3
  Defendants have not raised any arguments that would warrant the Court revisiting its finding that
Plaintiffs have established a § 1692e(8) violation. Instead, in their response, Defendants state that they
“respect the Court’[s] prior summary judgment ruling” but seek to incorporate their prior arguments on
the issue so as not “to prejudice their right to appeal that ruling.” Doc. 181 at 2. The Court again rejects
Defendants’ prior arguments for the reasons expressed in its May 20, 2019 Opinion on Defendants’
summary judgment motion, Doc. 113 at 5–8, and its October 24, 2019 Order on Defendants’ motion for
reconsideration, Doc. 138 at 2–3.
4
  Defendants also ask the Court to dismiss the case for Plaintiffs’ alleged failure to diligently prosecute
the case pursuant to Federal Rule of Civil Procedure 41(b). This is not the first time Defendants have
made this request. See Docs. 144, 157. The Court denied those requests. Docs. 146, 168. The Court
similarly sees no basis for granting Defendants’ renewed request to dismiss pursuant to Rule 41(b) instead
of addressing the merits of Plaintiffs’ claims. See Holmes v. W. Side Veterans Admin. V.A. Hosp., No. 04
C 2287, 2007 WL 9813407, at *4 (N.D. Ill. Feb. 2, 2007) (“As a general rule, it is preferable to decide
cases on the merits rather than on what are arguably technicalities.”).
                                                      5
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 6 of 9 PageID #:119




I.      Article III Standing

        “Standing is a threshold question in every federal case because if the litigants do not have

standing to raise their claims the court is without authority to consider the merits of the action.”

Meyers v. Nicolet Rest. of De Pere, LLC, 843 F.3d 724, 726 (7th Cir. 2016) (quoting Freedom

From Religion Found., Inc. v. Zielke, 845 F.2d 1463, 1467 (7th Cir. 1988)). Standing consists of

three elements: “[t]he plaintiff must have (1) suffered an injury in fact, (2) that is fairly traceable

to the challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable

judicial decision.” Spokeo, Inc. v. Robins, --- U.S. ----, 136 S. Ct. 1540, 1547 (2016).

        In Spokeo, the Supreme Court held that “Article III standing requires a concrete injury

even in the context of a statutory violation.” Id. at 1549; see also Groshek v. Time Warner

Cable, Inc., 865 F.3d 884, 887 (7th Cir. 2017) (no standing for “a statutory violation completely

removed from any concrete harm or appreciable risk of harm”). Defendants argue that Plaintiffs

do not have standing because, apart from the technical statutory violation, they did not suffer any

actual damages or harm as a result of Defendants’ conduct. Initially, Plaintiffs’ lack of actual

damages is irrelevant; the standing inquiry considers whether a plaintiff suffered an injury in

fact, not actual damages. See Wheeler v. Midland Funding LLC, No. 15 C 11152, 2020 WL

1469449, at *4 (N.D. Ill. Mar. 26, 2020) (“Defendants confuse a lack of actual damages with a

lack of injury.”).

        But Defendants also argue that Plaintiffs have not identified the concrete harm required

for standing purposes after Spokeo, relying on several appellate court cases from this and other

circuits that emphasize that a statutory violation alone does not suffice for standing purposes.

See Doc. 181 at 7–10 (citing Trichell v. Midland Credit Mgmt., Inc., 964 F.3d 990 (11th Cir.

2020); Frank v. Autovest, LLC, 961 F.3d 1185 (D.C. Cir. 2020); Casillas v. Madison Ave.



                                                   6
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 7 of 9 PageID #:120




Assocs., Inc., 926 F.3d 329 (7th Cir. 2019); Hagy v. Demers & Adams, 882 F.3d 616 (6th Cir.

2018)). In Casillas, the Seventh Circuit case cited by Defendants, the plaintiff alleged that a debt

collector’s letter violated § 1692g(a) by omitting the statutorily required notice that a consumer

must dispute a debt in writing. 926 F.3d at 332. Because the plaintiff never considered

responding to the debt collector’s letter in any manner, the Seventh Circuit concluded that she

had not suffered an injury in fact because “[a]ny risk of harm was entirely counterfactual: she

was not at any risk of losing her statutory rights because there was no prospect that she would

have tried to exercise them.” Id. at 334. Defendants argue that Casillas demonstrates that

Plaintiffs also have raised only a hypothetical risk of harm that does not confer them with

standing. But Defendants fail to acknowledge that, in Evans v. Portfolio Recovery Associates,

LLC, the Seventh Circuit concluded that an alleged violation of § 1692e(8) creates a concrete

risk of financial harm sufficient to confer Article III standing. 889 F.3d 337, 345–46 (7th Cir.

2018). Specifically, the Evans court reasoned that “[a]n inaccurate credit report produces a

variety of negative effects” and can serve as “a red flag to the debtor’s other creditors and

anyone who runs a background or credit check, including landlords and employers.” Id. at 345

(citations omitted). Evans controls the standing inquiry in this case, and the Court does not read

Casillas, although decided after Evans, to require a different result, particularly where the

alleged FDCPA violations in the two cases differ. 5




5
  In Gomez v. Cavalry Portfolio Services, LLC, the Seventh Circuit recently questioned but did not decide
whether a plaintiff asserting a violation of § 1692e has standing in light of Spokeo and Casillas. 962 F.3d
963, 966 (7th Cir. 2020). But until the Seventh Circuit reconsiders its conclusion in Evans, the Court
must follow it. See Rodriguez de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484 (1989) (“If a
precedent of this Court has direct application in a case, yet appears to rest on reasons rejected in some
other line of decisions, the Court of Appeals should follow the case which directly controls, leaving to
this Court the prerogative of overruling its own decisions.”); Reiser v. Residential Funding Corp., 380
F.3d 1027, 1029 (7th Cir. 2004) (“Just as the court of appeals must follow decisions of the Supreme Court
whether or not we agree with them, so district judges must follow the decisions of [the Seventh Circuit]
                                                    7
      Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 8 of 9 PageID #:121




        Nonetheless, Defendants do argue that, at the summary judgment stage, no evidence

exists to support a finding of concrete financial harm, pointing to Plaintiffs’ deposition testimony

that they could not identify any impact Defendants’ failure to report their debt as disputed had on

their credit scores or ability to obtain credit. Defendants also argue that Plaintiffs have not

retained an expert to testify to any such financial harm. But Plaintiffs need not prove that their

credit scores were lowered or that the violation actually impacted their ability to obtain credit;

following Evans, the risk of harm suffices, meaning that “the statutory violation alone is enough

to establish standing, even at the summary judgment phase.” Francisco v. Midland Funding,

LLC, No. 17 C 6872, 2019 WL 498936, at *3 (N.D. Ill. Feb. 8, 2019); see also Webster v.

Receivables Performance Mgmt., LLC, --- F. Supp. 3d ----, 2020 WL 4192896, at *3–4 (S.D.

Ind. July 21, 2020) (relying on Evans to reject the defendant’s arguments at summary judgment

that the plaintiff did not have standing because she did not provide evidence that the failure to

report her debt as disputed resulted in a lower credit score and she did not designate an expert

witness on the topic). Therefore, the Court finds that Defendants’ failure to report Plaintiffs’

debt as disputed caused Plaintiffs the concrete harm required for Article III standing.

II.     Materiality

        Alternatively, Defendants argue that Plaintiffs cannot recover on their claims because

Defendants’ failure to report their debt as disputed was not material. See Evans, 889 F.3d at 349

(“Generally, § 1692e only protects against false statements that are material.”). As Defendants

must acknowledge, however, the Evans court directly addressed the application of the materiality

requirement to § 1692e(8), holding that “the failure to inform a credit reporting agency that the

debtor disputed his or her debt will always have influence on the debtor, as this information will


whether or not they agree.” (citations omitted)). And, given the binding Seventh Circuit precedent, the
Court need not address the out-of-circuit cases that Defendants cite.
                                                    8
     Case: 1:17-cv-05693 Document #: 36 Filed: 12/10/20 Page 9 of 9 PageID #:122




be used to determine the debtor’s credit score.” Id. at 349. While Defendants argue that the

specific facts of this case do not support a finding of materiality, Evans makes clear that a

violation of § 1692e(8) is always material, regardless of the factual scenario. Id. To the extent

Defendants take issue with Evans’ holding, they can raise the issue on appeal. See Reiser, 380

F.3d at 1029.

        Therefore, the Court finds it appropriate to grant summary judgment for Plaintiffs on

their FDCPA claims and Defendants’ affirmative defenses. 6 Although the Court finds that

Plaintiffs have established an FDCPA violation and that Defendants cannot rely on any

affirmative defenses to avoid liability, this does not end the case. “[Section] 1692k(a)(2) of the

FDCPA provides for trial by jury in determining statutory additional damages[.]” Kobs v. Arrow

Serv. Bureau, 134 F.3d 893, 898 (7th Cir. 1998). The parties do not address statutory damages

in their briefing, and Plaintiffs have made a jury demand. Therefore, absent an agreement by the

parties, the damages question must be submitted to a jury.

                                           CONCLUSION

        For the foregoing reasons, the Court grants Plaintiffs’ motion for summary judgment

[180]. The Court enters judgment for Plaintiffs on their FDCPA claims and Defendants’

affirmative defenses. The appropriate measure of statutory damages for each Plaintiff remains

pending.



Dated: December 10, 2020                                         ______________________
                                                                 SARA L. ELLIS
                                                                 United States District Judge


6
 Defendants asserted additional affirmative defenses in their answer, but only focus on standing and
materiality in response to Plaintiffs’ motion, which seeks summary judgment as to all of Defendants’
affirmative defenses. The Court treats Defendants’ failure to address the remaining affirmative defenses
as a concession that they fail. See Bonte, 624 F.3d at 466.
                                                    9
